 STUART RADIATORStuartRadiator Core Manufacturing Co., Inc.andOperating Engineers Local Union No. 3, Interna-tional Union of Operating Engineers,AFL-CIO.Case 20-CA-4643October 9, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn May 29, 1968, Trial Examiner William E.-Spencer issued his Decision in the above-entitledrproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Ex-aminer also found that Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended dismissal as to them.Thereafter, the General Counsel, Charging Party andRespondent filed exceptions to the Trial Examiner'sDecision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicialerrorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and ; recommendations of the,TrialExaminer, with the following additions andmodifications-1.We agree with the Trial Examiner that Respon-dent engaged in surface bargaining to avoid reaching a1"The Companyretains and shall continue to have the completeand exclusive right and power to manage its operations and direct itsworking force,except as expressly limited by specific obligations of theCompany set forth in this Agreement.Among such retained rights andpower are included the following. to hire, to promote,demote, transfer,layoffand recall;to assign and reassign to duties,hours of work andshifts, to maintain good order and efficiency;to discharge,suspend, anddiscipline employees;to establish rules and regulations not in conflictwith this Agreement governing the conduct of employeeson Companytime or Company property,to determine the type and quantities ofproduct to be manufactured;to determine methods, processes, andmeans of manufacture,production and distribution and of administra-tion and sales,to determine the size and composition of the workingforce, to locate work within the plant,to discontinue all or any part ofnS operations, to transfer to other locations and there to perform all orany part of its operations,to subcontract all or any part of itsoperations, to determine whether to purchase or manufacture compo-nents and finished products,to lease, sell or otherwise dispose of orpermit the use by others of all or any part of its plant and equipment."2See, for example,Procter &GambleMfg. Co,160 NLRB 334, 336.CORE MFG CO125meaningful agreement with the Union. This effort toundermine the Union was clearly manifested by thenature of the contract proposals offered by Respon-dent at the bargaining table. Thus, Respondentinsisted on a broad and extremely detailed manage-ment rights clause'which reserved to Respondentabsolute unilateral control over virtually every signifi-cant term and condition of employment. Another ofRespondent's proposals limited grievances and arbitra-tion to the express terms of the contract. Thus,almost none of the Union's objections to Respon-dent's exercise of its prerogatives would be amenableto the grievance-arbitration procedure.' In addition,Respondent insisted upon an unusually broad waiverclause requiring the Union's abdication of virtually allemployee statutory bargaining rights during the termof the contract.3Whileitiswell established that an employer'sinsistence upon a management rights clause does notitselfviolateSection 8(a)(5),4 the nature of anemployer's proposals on management rights and othersubjects are material factorsin assessingitsmotivationin approaching negotiations. Thus, rigid adherence toproposals which are predictably unacceptable to theUnion may indicate a predetermination not to reachagreement, or a desire to produce a stalemate, inorder to frustrate bargaining and undermine thestatutory representative.'An evaluation of all Respondent's proposals hereinindicates that Respondent was determined to forcetheUnion to abandon its right to be consultedregarding practically all disputes that might ariseduring the term of the contract relating to terms andconditions of employment; i.e., to waive its statutoryright to bargain collectively. Such proposals indicatemore than hard bargaining. Since the Respondentcould not have offered them with any reasonableexpectation that they would be acceptable to theUnion, we can only conclude that Respondent didnot approach negotiations in good faith and with theintent of reaching an agreement. We thus find that3 "Section 18.1-Bargaining during Term.Notwithstanding theCompany's recognition of the Union or any other provision of thisAgreement,each party hereto expressly waives any obligation or dutypresently or hereafter imposed by federal or state law on the otherparty to bargain collectively or to negotiate with suchparty over orpertaining to management decisions(including but not limited to suchdecisions as plant or departmental removal,subcontracting,or discon-tinuance, shutdown,sale or other disposition of a plant or departmentaloperation or of a product, service, or function, or as to theeffects ofany such decision)or as to wages, hours,pensions,insurance,or otherfringe benefits,or any terms or conditions of employment,or any othermatters or subjects whatsoever during the term of this Agreement,whether or not any such matter or subject has been presented,discussed,or resolved in negotiations leading to this Agreement, ormade the subject of a provisionof this Agreement,and each partyacknowledges and agrees that the other party shall have no suchobligationor dutyduring the term of this Agreement."4 N.L.R B v.American National InsuranceCo.,343 U.S. 395.5 Procter & Gamble Mfg. Co. supra.-173 NLRB No. 27 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's approach to negotiations was superficialand completely inconsistent with the principle ofgood-faith bargaining.62.The complaint alleges that on August 22, 1967,certain of Respondent's employees ceased work andwent on strike, that the strike continued thereafter,and that it was caused and prolonged by Respon-dent'sunfair labor practices. The Trial Examinermade no findings as to the character of the strike hereinvolved.We conclude that the record amply supports afinding that the strike was in fact caused andprolonged by Respondent's unfair labor practices atthe bargaining table. Thus, on August 21, 1967, at aunion meeting the employees rejected Respondent'sproposals and voted to strike. Since Respondent'sinsistence on these proposals was inherently part ofRespondent's unlawful refusal to bargain, the strikewas caused, at least in part, by the Respondent'sbreach of its bargaining obligation and was, from itsinception, an unfair labor practice strike.'THE REMEDYIt having been found that at the time of the hearingRespondent's employees were engaged in a strikecaused and prolonged by Respondent's unfair laborpractices, the striking employees are therefore en-titled to reinstatement upon application, whether ornot their positions have been filled by the hire ofreplacements.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent,StuartRadiatorCoreManufacturingCo., Inc.,Merced, California, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order, as herein modified:1.Add the following paragraph as paragraph 2(b)and reletter the subsequent paragraphs:(b)Upon application, offer immediate and fullreinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority orother rights and privileges, to all those employees whowent on strike on August 22, 1967, or thereafter.2.Add the following paragraphs to the appendixattached to the Trial Examiner's Decision:WE WILL, upon application, offer all employeeswho went on strike on August 22, 1967, orthereafter, immediate and full reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority or other rightsand privileges.WE WILL make the above-mentioned employeeswhole for any loss of pay they may suffer as aresult of our refusal to reinstate them or employthem, upon application.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations not foundherein.6White's Uvalde Mines,117 NLRB1128,EastTexas Steel CastingsCompany,154 NLRB 1080,1081-2,Architectural Fiberglass-Divi-sionof Architectural Pottery,165 NLRB No 217 Berger Polishing, Inc,147 NLRB 21, 38. Althoughthe strike wasalso based on economicfactors, itiswell settledthat if thestrike wasmotivated because ofunfairlabor practices in additionto economicfactors,it is an unfair labor practicestrikeWittock Supply Company,171 NLRB No. 33.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM E. SPENCER, Trial ExaminerThis proceedingunder Section 10(b) of the National Labor Relations Act,hereinafter the Act, was heard in Modesto, California, onMarch 19, 20, 21, 1968, pursuant to due notice. Thecomplaint, issuedNovember 27, 1967, on a charge filedAugust 10, 1967 by the Union herein, alleged in substance,and Respondent in its duly filed answer denied, that Respon-dent commencing about April 17, 1967, has refused to bargainwith the Union, the duly constituted representative of itsemployees in an appropriate unit, in violation of Section8(a)(1) and (5) of the Act, and has made certain statementsviolative of Section 8(a)(1) of the Act All parties participatedin the hearing, and each of the parties has filed a brief.Upon the entire record in the case, my observation ofwitnesses, and consideration of briefs, I make the followingFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, a California corporation with an office andmanufacturing plant located in Merced, California, at allmaterial times has been engaged in the manufacture and sale atwholesale of radiator cores. During the past calendar year, inthe course and conduct of its business, it sold and shippedgoods and materials valued in excess of $50,000 directly tocustomers located outside California.11.THE LABOR ORGANIZATION INVOLVEDOperating Engineers Local Union No. 3, InternationalUnion of Operating Engineers, AFL-CIO, the Union herein, isa labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundOn July 18, 1966, the Respondent made a collectivebargaining agreement with an organization called "The Amen- STUART RADIATOR CORE MFG CO127can Union Federation," to be effective from July 18, 1966 toSeptember 1, 1968The Union herein on some date not here specified, butpresumably subsequent to the execution of the July 18, 1966contract, filed 8(a)(1), (2), (3), and (5) charges of unfair laborpractices against Respondent.'On April 15, 1967, on the basis of a card check, theRespondent recognized the Union as sole bargaining represen-tative of its production and maintenance employees.By letter dated April 20, 1967, the Union requested theBoard's regional office to permit the withdrawal of its charges,referred to above, on the ground that the Union and theRespondent had entered into an agreement settling the saidcharges. The request was granted.B.The Union's Majorityin anAppropriate UnitThe parties agreed and it is found that at all times materialon and after April 15, 1967, the Union was the exclusiverepresentative of Respondent's employees in the followingappropriate unitAll production and maintenance employees employed byRespondent at its Merced, California, plant, excluding officeclerical employees, salesmen, guards and supervisors as definedin the Act.C.TheIssueDid the Respondent fail and refuse to bargainwith theUnion in good faith on and afterApril 15, 1967.D. NegotiationsThe Respondent met with the Union in bargainingsessionson May 23, June 9, July 5, August 3, 11, 16, and 25, andSeptember 1, 1967. Throughout these negotiations DonKinchloe was the negotiator and spokesman for the Union,Chester Ferguson, of a Los Angeles firm of labor relationsconsultants, for the Respondent. No agreement on a contracthaving been reached, the Union called the employees out on astrike which began on August 22, 1967, and was continuing atthe time of the hearing The meetings of August 25 andSeptember 1 were attended and participated in by a representativeof the Federal Mediation and Conciliation Service(FMCS), but did not result in an agreement.The Respondent met with the Union at reasonable timesand made proposals and counter-proposals. To determine theissue of good-faith bargaining it is necessary to look at theRespondent's original contract proposal and to examine the'nature of its later concessions.The Management Rights clause of Respondent's contractproposal, particularly in the portions which I have italicized,demands our careful scrutiny, and follows in its entiretyThe Company retains and shall continue to have thecomplete and exclusive right and power to manage itsoperations and direct its working force, except as expresslylimited by specific obligations of the Company set forth inthis Agreement. Among such retained rights and power areincluded the following. to hire; to promote, demote,transfer, layoff and recall; to assign and reassign to duties,hours of work and shifts; to maintain good order andefficiency; to discharge, suspend, and discipline employees;to establish rules and regulations not in conflict with thisAgreement governing the conduct of employees on Com-pany time or Company property; to determine the type andquantities of product to be manufactured, to determinemethods, processes, and means of manufacture, productionand distribution and of administration and sales, to deter-mine the size and composition of the working force, tolocate work within the plant,to discontinue all or any partof its operations, to transfer to other locations and there toperform all or any part of its operations; to subcontract allor any part of its operations, to determine whether topurchase or manufacture components and finished pro-ducts, to lease, sell or otherwise dispose of or permit the useby others of all or any part of its plant and equipmentThe italicized portions were adhered to without modifications,over the Union's objections, throughout the period of negotia-tions.Ferguson testified that he explained in the course ofnegotiations in support of the Management Rights clause that"when work is transferred between locations, a work order canbe processed in various locations, and . . . we wanted tocontinue that right because we had that right in the past, andwe did not want to restrict our flexibility of operations in thefuture, and this is why we wanted this clause. Q. In otherwords, to shut down one plant, the one at 1130 Stuart Drive,Merced, if it was deemed advisable by the company? A. No. Iadvised the union that there was no intent to close down theoperations or move it, and I mentioned this at a number ofmeetings with the union ... Q. And, having no intention ofthat, you still wanted the right to do it, by contract9 A. That istrue. We wanted that right by contract."The Management Rights clause was identical with a clauseinRespondent's contract with the Federation. Not included inthe Federation contract, however, were the following provi-sions offered the Union and not modified or receded fromduring negotiations, and which have some bearing on theManagement Rights proposal as explicated by FergusonSection 18.1-Bargaining during Term. Notwithstandingthe Company's recognition of the Union or any otherprovision of this Agreement, each party hereto expresslywaives any obligation or duty presently or hereafterimposed by federal or state law on the other party tobargain collectively or to negotiate with such party over orpertaining tomanagement decisions (including but notlimited to such decisions as plant or departmental removal,subcontracting, or discontinuance, shutdown, sale or otherdisposition of a plant or departmental operation or of aproduct, service, or function, or as to the effects of anysuch decision) or as to wages, hours, pensions, insurance orother fringe benefits, or any terms or conditions ofemployment, or any other matters or subjects whatsoeverduring the term of this Agreement, whether or not any suchmatter or subject has been presented, discussed, or resolvedinnegotiations leading to this Agreement, or made thesubject of a provision of this Agreement, and each partyacknowledges and agrees that the other party shall have nosuch obligation or duty during the term of this Agreement.entire existing agreement between the parties and com-pletelyand correctly expresses all of the rights andiThis is inferred from the Union's letter of April 20, 1967, to theRespondent 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDobligations of the parties. All prior agreements, conditions,practices, customs, usages, and obligations are completelysuperseded and revoked insofar as any such prior agree-ment, condition, practice, custom, usage, or obligationmight have given rise to any enforceable right.A further variance in the agreement between Respondentand the Federation, came in Respondent's proposal for anarbitration clause. The Federation agreement provided thatexpenses incurred by the arbitrator "shall be borne equally bythe Company and the Association [Federation]," whereas initsoriginal proposal to the Union it was provided that theentire expense of arbitration be borne by the loser. TheRespondent during negotiations receded from this requirementand the arbitration provision of the Federation agreement wasreinstatedRespondent would have this counted as a concession.An alleged concession was Respondent's agreement to add ano-lockout clause to its no-strike provision which appearedin its agreement with the Federation in this form.During the term of this Agreement, all disputes, griev-ances, complaints and adjustments pursuant to this Agree-ment shall be settled in accordance with the grievance andarbitration procedure outlined herein, and the Associationagrees that there shall be no strike of any type, orinterferencewith production, coercive or otherwise, inviolation of this Agreement. Should there be any strike ofany kind, walk-out, slow-down, picketing, stay-in orwork stoppage of any type, or interference with produc-tion, coercive or otherwise, in violation of this agreement,participated in by one or more Association members, theAssociation shall use every means at its disposal to abatesuch action. The Company shall have the right to disciplineor discharge any and all participants of a strike of any kind,walk-out, slow-down, picketing, stay-in or work stop-page, or any type of interference with production, coerciveor otherwise,in violationof the Agreement. The Associa-tion shall not question the unqualified right of theCompany to discipline or discharge employees engaging in,participating in, or encouraging such action. It is under-stood that such action on the part of the Company shall befinal and binding upon the Association, and its members,and shall in no case be construed as a violation of thisAgreement.The foregoing is the identical proposal of the Respondentto the Union at the opening of negotiations During the courseof negotiations it agreed to the following modification-Howeveran issue of fact as to whether or not anyparticular employee has engaged, participated in, or encour-aged such violation may be subject to the GrievanceProcedure and/or Arbitration.The Union, by its agents or officers, will not be liablefor damages in breach of contract in the event of a strike ofany kind, walk-out, slow-down, picketing, stay-in or workstoppage of any type, or interference with production,coercive or otherwise, in violation of this Agreement, whichthe Union has not authorized and to which the Union hasused all reasonable efforts to prevent and/or terminate.The Company agrees that there shall be no lock-out inviolation of this Agreement on its part.The Respondent claims as a concession a revision of itsinitialproposal for a posting of Union notices on a plantbulletin board. The original proposal, mdentical with that inthe Federation agreement, follows.The Company agrees to provide the Union with suffi-dent space on the bulletin boards for the posting of UnionNotices,which shall be limited to announcing Unionelection, Notices of meetings and recreational activities. Allnotices must be approved by the Employer prior to posting.During negotiations,Respondent agreed to delete "whichshallbe limited to announcing Union elections, Notices ofmeetings and recreational activities," but insisted on theretention of the concluding sentence.Also during negotiations, Respondent modified its proposalfor a 90-day probationary period by scaling it down to 75days. The Union had counterproposed 30 days, agreed to payfor holidays falling on a Saturday, though the employee didnot work on that day, or dunng a vacation period, and not topenalize an employee injured on the job the day before orafter a holiday; agreed to notify the Union of layoffs butotherwise adhered to its initial proposal on seniority andgrievances (theUnion's later proposals on seniority andgrievance procedure were taken from this Respondent's con-tractwith another labor organization at its San Franciscoplant, but Respondent refused concessions pursuant to theserevised proposals), refused to consider the Union's proposal onpensions, and rejected out of hand the Union's proposals onhealth and welfare with the statement that Respondent'sexisting plan was adequate, refused to modify its proposal thatan authorized union representative would be allowed to talkwith a shop steward or an employee with a grievance, onlyafter securing prior approval from the plant manager, and at aplace provided by the Company.On the issue of wages, the Respondent announced at theopening of negotiations that it would honor the commitmentmade the Federation that it would grant a five cent increase,and, at the Union's request, agreed to withhold the granting ofthis increase during negotiations. It later offered an additional1-cent and finally a 2-cent increase, as its counteroffer to theUnion's proposed 25 cent increase. The Union's proposed wagescale was substantially less than that paid by this Company initsSan Francisco operations. Also, in order to promoteagreement on wages the Union agreed to delete from itsproposals certain cost items, such as pensions, jury duty, andsick leave which the Company had already rejected, but thisbrought no further modification in Respondent's wage offer.At the conclusions of negotiations on August 21, Kinchloeadvised Ferguson that future meetings would be arrangedthrough FMCS. On the evening of August 21, the Unionreported to its members and the latter voted unanimously tostrike. The strike began on August 22.A meeting, with a representative of FMCS in attendance,occurred on August 25, and further than the fact that the saidrepresentative conferred separately with each of the partiesthere appears to have been no actual negotiations between theparties at this meeting. Kinchloe testified that after the FMCSrepresentative had conferred with Ferguson he reported to theUnion that the meeting might as well be adjourned.At the final meeting of the parties on September 1, alsoarranged through FMCS, the Union submitted a contractproposal in which it revived all the demands the Union hadabandoned in prior negotiations and submitted as its newproposal on wages the wage scale Respondent was then payingthe employees at its San Francisco location.On October 27, the Union by letter to theRespondentsuggestedameeting in San Francisco on November 3.Ferguson replied by telegram that it was impossible to meet onthat date in San Francisco and suggested Los Angeles for the STUART RADIATOR CORE MFG CO.129meeting. In early November Ferguson received a telephone callfrom a Union representative suggesting a compromise locationfor a meeting. Ferguson testified that he expressed a willing-ness to meet in Fresno, California, but nothing came of it. It isnot at all clear to what additional extent, if any, the Union, ortheUnion through FMCS, attempted to arrange for furthernegotiations. None have been heldE.AllegedAnti-bargaining StatementsGeneral Counsel's witness, Kenneth Yaple, testified that inOctober, 1967, during the course of the strike, he askedForeman Darryl Tatum if he thought "the unionwas going tocome in." Tatum replied, "No." Shortly thereafter, after therehad been some strike violence, Yaple again solicited Tatum'sopinion, and Tatum said the "union would never come in,because they ... used force." Tatum did not testify. Yaplefurther testified that on an occasion in October, SupervisorDavid Feldman called him to Feldman's office, asked him if hehad not been talking to Kenneth Green, a union representative,outside of the plant and why he had crossed the picket line.Yaple replied that he crossed the picket line because he neededa job, and Feldman said he was hoping Yaple was with him,would not go out and picket. With respect to Green, inresponse to Feldman's query if Green had been "bugging" him,Yaple replied that Green was just wondering why Yaple hadcrossed the picket line. Continuing, Yaple testified, "Then wegot to talking about the union, and I asked him if he thoughtthe union would ever come in, and he said that as far as he'sconcerned, they'd use force [presumably the Union would],and he wouldn't sign a contract no matter what. He'd rathersee the place burn before he would sign a contract with theunion."Feldman admitted that he had Yaple brought to his officeinOctober, and that he questioned him concerning an incidentof molestation involving pickets he had observed the previousday, by asking him if he had been threatened or chased.According to Feldman, Yaple denied having been molested,referred to the pickets as his "buddies," and said that Greenhad offered him $100 if he would try to get all the employeesout of the plant, an offer which he refused. He denied thatanythingwas said during the conversationpertaining to aunion contract, or burning the plant down. AssistantManagerRobert R. Verhasselt, who testified that he was present duringthe conversation between Yaple and Feldman, corroboratedFeldman to the extent of testifying that he did not recallanything being mentioned during the conversation about aunion contract or burning the plant down. He did not recallhow long the conversation lasted, ten minutes, or thirtyminutes,orwhereYaplewas working at the time hesummoned him to Feldman's office.Crediting Yaple on his conversation with Tatum I do notsee that it amounted to much. He asked for Tatuih's opinionand Tatum gave it. I also doubt that Feldman volunteered thatthe Company would neversign a unioncontract, or that hewould burn the plant down first.Regardlessof the Company'swillingness to sign a unioncontract coveringitsMercedoperations, or lack of it, I doubt that Feldman would havesingled outYaple for stating the Company's position in suchvehement terms. In any event, in view of the Board's recentdecisiondismissingthe complaint inW.L.Knight, d/b/aWebster Outdoor Advertising Company,170 NLRB No. 144, Iwould not be able to attribute controlling significance indeterming the issue of good faith bargaining, or in fact anysignificance to Yaple's testimony, standing alone, for in thatrecent case the employer's president told the Union delegationthat "he wasn't going tosignno contract, [that] this wasn'tthe North . . and that he would replace all of the employees,"and on a later date, the employer's attorney stated thatcontinued bargaining would be pointless, that the employerwas satisfied with the replacements then in its employ and that"itwould be all over in June" when another election would beheld.F.Concluding FindingsIn support of its position that absent "from the instant caseare any of the criteria bottoming Board 8(a)(5) decisions," theRespondent in its brief cites these facts no specious unitquestions, no declination to meet at reasonable times andplaces; no attempts to dissipate the Union's majority status; noundermining of the Union's authority to bargain, no directappeal to employees, no solicitations of strikers to return towork; no unilateral actions by the Respondent in derogation oftheUnion's bargaining authority, no discharges, threats,intimidations, interrogations or promises constituting 8(a)(1)or (3) violations.Except that a refusal to bargain in good faith is an attemptto dissipate a union's majority status, and undermines theUnion's authority to bargain, I agree to this statement of fact.Imight add that at the opening of negotiations, the Companyoffered a union shop and a checkoff of dues, matters whichnot infrequently bring about a stalemate in negotiations for acontract. The significance of this offer, however, is qualifiedby the fact that Respondent's abrogated contract with theFederation included the same clauses covering this subjectmatter that were offered the Union.With due consideration of all the factors listed above, andothers favoringRespondent's position, I am neverthelessconvinced upon consideration of the entire evidence that herewe have a classic example of surface bargaining, with no desireor intent on the part of the Company to reach a meaningfulagreement with the Union. Having abrogated its agreementwith the Federation in settlement of the Union's charge of 8(a)(1),(2),and (3) violations, it offered substantially thisselfsame agreement, with certain modifications which made iteven more restrictive of a labor organization's discharge of itsbargaining obligations, and throughout negotiations rigidlyadhered-while making certain concessions which were for themost part minor or altogether negligible-to its main and mostrestrictive provisions. In its Management Rights clause it ineffect demanded that the Union yield its representative statuson such bargainable matters as transfer or subcontracting ofwork affecting the bargaining unit, and rendered any oralassurances in the matter meaningless by the addition-that is,addition to its Federation contract-of clauses which wouldmake all oral assurances or commitments unenforceable, andwhich would further strip the Union of a considerable degreeof its representative capacity by denying it the right to bargainon any matter not covered by the Agreement, even though itwas not considered at the time the Agreement was negotiated,or became a bargarnable matter during the term of theAgreement, as a result of decisional change by the Board or thecourts, or a situation newly arisen which could not have beenforeseen during the period of negotiations. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder the guise of concessions, it made such meaninglessgestures as an offer to exclude from the bargaining unit certainclassificationsof employees the Union never claimed torepresent, and to insert, as a companion to its no-strikeproposal (identical with its Federation contract) a no-lockoutclause which in fact had no validity whatever since it merelyprovided that the Company would engage in "no lock-out inviolation of this Agreement on its part" when there was in factno agreement not to engage in a lock-out A proposal phrasedin such terms smacks of bargaining sleight-of-hand and is nottobe excused on the grounds of inexperience or poordraughtmanship since Respondent's negotiator was a seasonedlabor relations expert, a member of a prominent Los Angelesfirm.Further, because of Respondent's insistence on theinclusion of its section 18.1 and 18.2, no oral understanding ofthe parties could have superseded or been substituted for thismeaningless "no-lockout" provision.Another so-called concession was the modification of itsarbitration clause to provide that the expense of arbitration beshared by both parties, instead of borne solely by the loser asinitiallyproposed.With this "concession" the arbitrationclause in the Company's contract with the Federation wasreinstated. In other words, the Respondent agreed to retreat tothe position it held with a labor organization which vanishedwithout a trace when the Respondent settled the unfair laborpractices charges brought against it by the Union, a vanishingact which would have challenged the ingenuity of Houdini.2 Afurther so-called concession was the agreement to withhold,during the period of negotiations, a 5-cent increase promisedthe Federation, which was in fact no concession at all since theeffectuation of this increase during negotiations, without theUnion's consent, unless and until an impasse had been reachedon the wageissue,would in itself have constituted a refusal tobargain. In fact, the only concessions of substance made by theRespondent during the entire period of ntsgotiatlons were itsmodification of its vacation with-pay proposal, and itsconcession on its nostrike proposal to make certain mattersarbitrablewhich in its Federation contract were left solely tothe discretion of the Company.Iam aware of course that an employer is not required tomake any concessions whatever to establish its good faith inbargaining, and the absence of concessions alone may notground a finding of a refusal to bargain, but such concessionsas an employer does make during negotiations may properly beweighed to determine whether they constitute affirmativeevidence of good faith bargaining. As stated by the Court ofAppeals of the Fifth Circuit. "Bad faith is prohibited thoughdone with sophistication and finesse. Consequently, to sit at abargaining table, or to sit almost forever, or to makeconcessions here and there, could be the very means by whichto conceal a purposeful strategy to make bargaining futile orfail."NL.R B. v. Herman Sausage Company, Inc., 275F.2d.2No allegationsof company-dominationwerelodged against theFederation, and accordinglyno findings are made orremedy offered rethe Federation.Further,inasmuch as there was a settlement agreementbetween theRespondent and the Union covering this matter, I heldsome initialdoubt,and expressed it at the hearing,whether I could takethe Federation's status into consideration as background in deciding theissues hereinUpon matureconsiderationIhave come to the conclusionthat it cannotbe altogether ignored if we are to apply to the issue ofgood faithbargaining any commonsense realism. Onehas only to readRespondent'sagreementwith the Federation, with its ManagementRights clause,its no-strike provisionwhich wouldenable theCompany229 (C A. 5). 1 find this language ideally applicable to the factshere. Also it goes without saying that an employer does nothave to make contract proposals which will meet favor with aunion. Hard bargaining is always permissible. However, shouldan employer propose and insist on a contract clause that leftsubstantially all bargainable matters to the discretion of theemployer, we would say without hesitancy that this employerhad no good faith intention of reaching an agreement. Thiswould not be hard bargaining. It would benobargaining. TheRespondent here has not gone that far, but in my opinion it hastaken too many steps in that direction to be absolved of badfaithbargainingAll considered, it seems clear that theRespondent insisted on substantially the same control overbargainablematters as it had reserved to itself under itsagreement with the Federation, and in some respects more. Allconsidered, this was not good faith bargaining. "If the Board isnot to be blinded by mere talk, it must make some cognizanceof the reasonableness of the company's offers including thosewhich it must have known had not the slightest chance ofbeing accepted by a self-respecting union The employer byholding to his unreasonable position in this area leads me tobelieve that he had no intention of entering into good faithbargaining with the union."N.L.R.B. v. Reed & Pnnce MfgCo., 205 F 2d 131, 139-140 (C A. 1), cert denied 346 U.S887.The Union's action on September 1 in withdrawing all theconcessions it had made during the course of bargaining, and inproposing a higher wage schedule than that previously de-manded, will no doubt be urged as rendering any remedy forRespondent's refusal to bargain illogical and inequitable. Thereinstating of its original contract proposals by one or other ofthepartiesafteraperiod of negotiations during whichconcessionswere made, can be, and under certain circum-stances is, strong evidence of bad faith. Here, however, we havea situation where the Union made numerous concessions byagreeing to contract proposals which greatly restricted itsbargaining authority, concessions which can only be attributedto inexperience and inexpertness on the part of its negotiatoror a strong desire to reach an agreement, even though on termswhich would have received outright rejection by most respon-sible labor organizations, and by deleting most of its "cost"item proposals, such as pensions, and modifying substantiallyitsdemands on such bargainable matters of grievances andseniority, while the Respondent rigidly adhered to the mostrestrictive of its original proposals. Under these circumstances Ido not believe that the Union (that is to say the employees itrepresents) should be prejudiced by its action on September 1,but that a bargaining order should issue in order that theRespondent shall not piofit from its unfair labor practices, andits employees be given the benefit of bona fide bargaining.Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the followingunilaterally to determine whether any individual employee had violateditand to mete out any disciplinary action it unilaterally decided upon,theabsenceof any no-lockout provision,and similar one-sidedcommitments,to know that no self-respecting labor organization wouldbe a party to such an agreement The fact that the Respondentattempted to impose this agreement,with additional restrictions, on theUnion, speaks for itself and cannot be ignored in a full and objectiveappraisal of the actual bargaining situation. I must add,however, thathad Respondent'sagreement with the Federation been excluded, myconclusions herein would be the same STUART RADIATOR CORE MFG CO131CONCLUSIONS OF LAW1.Respondent is an Employer within the meaning ofSection 2(2) of the Act, engaged in commerce within themeaning of Section 2(6) and (7) of the Act2.The Union is a labor organization within the meaning ofSection 2(5) of the Act.3.All production and maintenance employees employedby Respondent at its Merced, California, plant, excludingoffice clerical employees, salesmen, guards and supervisors asdefined in the Act, constituted at all times material herein, andnow constitute, a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of theAct.4.The Union was on April 15, 1967, and has been at alltinesmaterialherein, the exclusive representative of allemployees in the aforesaid unit for the purposes of collectivebargaining.5.By refusing on and after May 23, 1967, to bargaincollectively with the Union as the exclusive representative ofemployees in the appropriate unit, the Respondent hasengaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the said refusal to bargain, the Respondent hasengaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the Act, it is hereby recommended that Respondent,its officers, agents, successors, and assigns, shall1.Cease and desist from:(a)Refusing to bargain collectively with the Union as theexclusive representative of all its employees in the previouslydescribed appropriate unit.(b) In any like or related manner interfering with re-strainingor coercing its employees in the right to self-organization, to form labor organizations, to loin or assist theUnion, or any otherlabor organization,to bargaincollectivelythrough representatives of their own choosing, and to en-gage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities except to the extent that suchrightmay be affected by an agreement requiring membershipin a labor organization as authorized in Section 8(a)(3) of theAct.2.Take the following affirmative action designed to effec-tuate the policies of the Act.(a)Upon request bargain collectively with the Union as theexclusive representative of its employees in the previouslydescribed appropriate unit, with respect to rates of pay,wages,hours of work, and other conditions of employment and, if anunderstandingis reached, incorporateit in a signed agreement.(b) Post at its plant in Merced, California, copies of thenotice attached hereto and marked "Appendix."3 Copies ofsaidnotice to be furnished by theRegionalDirector forRegion 20, shall, after being dulysignedby the Respondent'sauthorized representative, be posted by the Respondentimmediately upon receipt thereof and maintained by them fora period of sixty (60) days thereafter in conspicuous places,including all places where notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Region 20, inwriting, within 20 days from the date of the receipt of thisDecision, what steps Respondent has taken to comply here-with .43 In the event that this Recommended Order be adopted by theBoard, the words "a Decision and Order" shall be substituted for thewords "The Recommendations of a Trial Examiner"in the notice Inthe further event that the Board'sOrder be enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewords "A Decision and Order."4 In the event that this Recommended Order be adopted by theBoard, this provision shall be modified to read "Notify said RegionalDirector, in writing, within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act (asamended) we hereby notify our employees thatWE WILL NOT refuse, upon request, to bargain collec-tivelywithOperatingEngineersLocalUnion No. 3,International Union of Operating Engineers, AFL-CIO, asthe exclusive representative of all our employees in theappropriate unit described below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of theirright to self-organization, to bargain collectively throughrepresentation of their own choosing, to engage in con-certed activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment as authorized inSection 8(a)(3) of the Act, as amended.WE WILL, upon request, bargain collectively with theabove-named labor organization as the exclusive bargainingrepresentative of all employees in the following unit withrespect to rates of pay, wages, union security, hours ofwork, and other conditions of employment and if anunderstanding is reached embody such understanding in asigned agreement. The bargaining unit is:All our production and maintenance employees at ourMerced, California plant, excluding office clerical em-ployees, salesmen, guards and supervisors as defined inthe Act.STUART RADIATOR COREMANUFACTURING CO., INC.(Employer)DatedBy(Representative)(Title) 132DECISIONSOF NATIONALLABOR RELATIONS BOARDThis Notice must remain posted for 60 consecutive dayscompliance with its provisions, they may communicate di-from the date of posting, and must not be altered, defaced, orrectlywith the Board's Regional Office, 13050 Federalcovered by any other material.Building, 450 Golden Gate Avenue, Box 36047, San Francisco,If employees have any question concerning this Notice orCalifornia 94102, Telephone 556-0335.